


Exhibit 10.40

EMPLOYMENT AGREEMENT

This Employment Agreement (the “Agreement”) is entered into by and between
Ms. Sharon Surrey-Barbari (“Surrey-Barbari”), an individual, and Gilead
Sciences, Inc. (“Gilead”) as of July 1, 2002.

 

Surrey-Barbari ceased to be a regular full-time employee of Gilead effective
June 30, 2002.  Nevertheless, Surrey-Barbari continued to be employed by Gilead
in a part-time special assignment position.  Gilead has identified specific
duties that it desires to have Surrey-Barbari perform in order to provide for an
orderly transition to a new Chief Financial Officer and to implement certain
pending projects.  Accordingly, Surrey-Barbari and Gilead hereby agree as
follows:

1.     Employment.  Effective as of July 1, 2002, Gilead hereby employs
Surrey-Barbari in a part-time special assignment position with the title of
Special Advisor to its Chief Financial Officer, and Surrey-Barbari hereby
accepts such employment, upon the terms and conditions hereinafter set forth. 
Surrey-Barbari agrees to resign from her employment with Gilead and all of its
related entities, effective December 31, 2002.  Upon such resignation, this
Agreement will terminate.

 

2.     Duties.

 

(a)           Surrey-Barbari shall report to the Chief Financial Officer or his
designee or successor (the “CFO”).  Surrey-Barbari shall have the duties and
responsibilities as determined and assigned by the CFO in his discretion from
time to time, subject to the approval of Gilead’s Executive Vice President of
Operations (“EVPO”) (or, in the EVPO’s absence, subject to the approval of
Gilead’s General Counsel), including the following:  (i) to advise the CFO on
current developments with respect to the financial and accounting issues and
trends affecting public

 

1

--------------------------------------------------------------------------------


 

companies in general and the biotechnology industry in particular; (ii) to
assist the CFO in preparing financial reports and to make recommendations for
improvement, where appropriate; (iii) to assist the CFO in the implementation of
an international tax strategy and to make recommendations for improvement, where
appropriate; (iv) to assist the CFO in the implementation of a credit and
collections policy and to make recommendations for improvement, where
appropriate; (v) to assist the CFO in initiating and implementing a business
continuity program for Gilead’s informational business processes; (vi) to assist
the CFO in evaluating finance department staff and completing associate
performance assessments; (vii) to meet with the CFO in December of 2002 at the
CFO’s office to review and evaluate the progress of the implementation of
international tax strategy, the credit and collection policy and the business
continuity program referred to herein; and (viii) to assist the CFO in other
matters that are consistent with Surrey-Barbari’s background and experience as
the CFO may assign.

(b)           Subject to the approval of the EVPO (or, in the EVPO’s absence,
subject to the approval of Gilead’s General Counsel), the CFO has the right to
determine the times and places where Surrey-Barbari will perform her duties
under the Agreement.  Gilead shall provide Surrey-Barbari with an office and
secretarial support and any additional support as may be reasonably necessary,
as well as provide Surrey-Barbari with any office equipment, office furniture
and supplies as may be needed to perform the duties under the Agreement. 
Surrey-Barbari may not rent any office space, purchase any office equipment or
hire or pay any assistants in connection with performing the duties and
responsibilities under the Agreement.

(c)           If requested by the CFO, but subject to the approval of the EVPO
(or, in the EVPO’s absence, subject to the approval of Gilead’s General
Counsel), Surrey-Barbari must attend meetings and programs related to her area
of expertise held in various locations, and

 

2

--------------------------------------------------------------------------------


 

attend other meetings required by her duties.  Gilead will reimburse
Surrey-Barbari for reasonable travel expenses pursuant to the reimbursement
policies in place at Gilead at the time the expenses are incurred.

(d)           Subject to the approval of the EVPO (or, in the EVPO’s absence,
subject to the approval of Gilead’s General Counsel) and at the request of the
CFO, Surrey-Barbari shall provide the CFO with written or oral reports detailing
her progress towards accomplishing the tasks and directives assigned to her and
additional reports as may be requested by the CFO.  The EVPO (or, in the EVPO’s
absence, Gilead’s General Counsel) shall evaluate Surrey-Barbari’s performance
and control and direct the manner (including the order) in which, and details
and means by which, she performs the services under the Agreement.

(e)           Surrey-Barbari shall work a minimum of ten hours per month, and if
requested by the CFO, a maximum of twenty hours per month.  Gilead agrees to
assign to Surrey-Barbari a sufficient amount of work assignments to enable her
to satisfy her ten-hour minimum requirement.

(f)            Surrey-Barbari shall comply with all of Gilead’s company policies
and procedures except as set out in this Agreement.

(g)           Surrey-Barbari shall not accept other employment with any other
corporation or business that will impair her ability to satisfy her
responsibilities to Gilead under this Agreement.

(h)           Surrey-Barbari shall be an employee of Gilead, not an independent
contractor.

3.     Compensation.

 

 

3

--------------------------------------------------------------------------------


 

 

(a)           The Company will continue to pay to Employee a base salary through
December 31, 2002 at the rate in effect on June 30, 2002, which shall be payable
in equal bi-weekly installments on regular payroll dates in accordance with the
Company’s customary practices. Amounts payable shall be reduced by income tax,
employment tax and other applicable withholding and other authorized deductions.

(b)           Surrey-Barbari will not be eligible to receive a bonus for her
2002 performance during any period during 2002.

(c)           Gilead will continue to pay the employer’s portion of
Surrey-Barbari’s monthly group medical insurance premium and provide her with
all other employee benefits, including but not limited to medical benefits,
stock option vesting and exercise, and vacation accrual through December 31,
2002.

(d)           Surrey-Barbari shall continue to be entitled to receive prompt
reimbursement for all reasonable employment expenses incurred by her in
accordance with the policies, practices and procedures as in effect generally
with respect to other peer executives of Gilead.

(e)           Surrey-Barbari shall receive outplacement services from Right
Associates for a twelve month period at Gilead’s expense.

(f)            Provided that Surrey-Barbari timely executes the releases
described in Paragraph 5 below, Gilead shall pay to Surrey-Barbari the gross sum
of Two Hundred Fifty One Thousand Six Hundred Forty-Eight Dollars $251,648
(“Severance Payments”), less standard withholdings and authorized deductions, in
equal bi-weekly increments on regular payroll dates from January 1, 2003 through
June 30, 2003, and Gilead will continue to pay the

 

4

--------------------------------------------------------------------------------


 

employer’s portion of Surrey-Barbari’s monthly group medical insurance premium
from January 1, 2003 through June 30, 2003 (“Medical Insurance Payments”).

4.     Early Termination.

 

(a)           Death or Incapacity.  Surrey-Barbari’s employment shall terminate
automatically upon her death or incapacity. In the event of Surrey-Barbari’s
incapacity or death, all payments which would otherwise be payable through June
30, 2003 shall immediately become due and payable upon execution of a release in
the form attached hereto as Exhibit B by the personal representative of
Surrey-Barbari (attorney-in-fact or conservator) if Surrey-Barbari is
incapacitated or an executor or trustee, if Surrey-Barbari is deceased.

(b)           Surrey-Barbari may voluntarily terminate employment under this
Agreement at any time.  If Surrey-Barbari voluntarily terminates her employment
with Gilead prior to December 31, 2002, then (i) this Agreement shall terminate,
(ii) Gilead shall pay Surrey-Barbari’s base salary through the date of
termination and (iii) provided that Surrey-Barbari timely executes a release in
the form attached hereto as Exhibit B, she shall be entitled to the Severance
Payments and Medical Insurance Payments described in Paragraph 3(f) at such
times as such amounts would otherwise be payable.

(c)           Gilead may terminate Surrey-Barbari’s employment at any time, with
or without cause, and with or without notice.  If Gilead terminates
Surrey-Barbari’s employment for any reason prior to December 31, 2002,
Surrey-Barbari shall be entitled to all of the compensation and benefits that
she would have been entitled to receive under this Agreement if she had remained
employed through December 31, 2002; provided, however, that payment of the
Severance Payments and the Medical Insurance Payments shall be conditional on
her timely execution of a release in the form attached hereto as Exhibit B.

 

5

--------------------------------------------------------------------------------


 

5.     Releases.  In exchange for the consideration provided to Surrey-Barbari
under this Agreement for the period from July 1, 2002 through December 31, 2002,
Surrey-Barbari agrees to execute and be bound by the general release attached
hereto as Exhibit A (“General Release A”) and to return the executed General
Release A on or before August 1, 2002.  In consideration of the Severance
Payments and Medical Insurance Payments to be provided to Surrey-Barbari after
December 31, 2002, Surrey-Barbari agrees to execute and be bound by the general
release attached hereto as Exhibit B (“General Release B”) and to deliver the
executed General Release B to Gilead on or about December 31, 2002.  Both
General Release A and General Release B are hereby incorporated into and made
part of this Agreement by reference.

 

6.     Successors.

 

(a)           This Agreement is personal to Surrey-Barbari and shall not,
without the prior written consent of Gilead, be assignable by Surrey-Barbari.

(b)           This Agreement shall inure to the benefit of and be binding upon
Gilead and its successors and assigns and any such successor or assignee shall
be deemed substituted for Gilead under the terms of this Agreement for all
purposes.  As used herein, “successor” and “assignee” shall include any person,
firm, corporation or other business entity which at any time, whether by
purchase, merger or otherwise, directly or indirectly acquires the stock of
Gilead or to which Gilead assigns this Agreement by operation of law or
otherwise.

7.     Surrey-Barbari acknowledges that any employment or contractual
relationship between her and Gilead, or any of its subsidiaries, divisions and
affiliates, other than those contractual rights referenced in or arising out of
this Agreement, will terminate on the effective date of her resignation, and
that she will thereafter have no employment or contractual relationship with
Gilead, or any of its subsidiaries, divisions and affiliates.

 

6

--------------------------------------------------------------------------------


 

8.     This Agreement supersedes and replaces all prior negotiations and
agreements, proposed or otherwise, whether written or oral, concerning the
subject matters of this Agreement with the exception of any Confidentiality
Agreement, the Gilead Sciences, Inc. Indemnity Agreement and option grant
agreements previously signed by Surrey-Barbari issued under the Gilead Sciences,
Inc. 1991 Stock Option Plan.  Any such Confidentiality Agreement is herein
incorporated by reference.

 

9.     This Agreement is an integrated document.

 

10.   If any provision of this Agreement or any application thereof is held
invalid, the invalidity shall not affect other provisions or applications of
this Agreement which can be given effect without the invalid provision or
application.  To this end, the provisions of this Agreement are declared to be
severable.

 

11.   This Agreement shall be deemed to have been executed and delivered within
the State of California, and the rights and obligations of the parties under
this Agreement shall be construed and enforced in accordance with, and shall be
governed by, the laws of the State of California without regard to principles of
choice of law.

 

12.   Each party has cooperated in the drafting and preparation of this
Agreement, and, accordingly, this Agreement shall not be construed against
either party on the basis that said party was the drafter of this Agreement.

 

13.   This Agreement may be executed in counterparts, and each executed
counterpart shall have the efficacy of a signed original.  Photographic copies
of such executed counterparts may be used in lieu of the original for any
purpose.

 

14.   Surrey-Barbari agrees that any and all disputes relating to, or in any way
connected with this Agreement or with respect to Exhibit A, as well as any and
all disputes relating to, or in

 

 

7

--------------------------------------------------------------------------------


 

 

any way connected with, Surrey-Barbari’s employment with Gilead, or with any of
its former subsidiaries, divisions and affiliates, and Surrey-Barbari’s
resignation from such employment, shall be submitted to final and binding
arbitration pursuant to the arbitration procedures set forth in the American
Arbitration Association’s National Rules for the Resolution of Employment
Disputes.  Surrey-Barbari and Gilead agree that the prevailing party in any
arbitration conducted pursuant to the terms of this Paragraph shall be entitled
to recover all costs and expenses incurred by such party in connection
therewith, including reasonable attorneys’ fees.  Surrey-Barbari’s liability
for, or her obligation to pay any such costs and expenses, including Gilead’s
attorney’s fees, shall not exceed Twenty-Five Thousand ($25,000).

 

15.   No waiver of any breach of any term or provision of this Agreement shall
be construed to be, or shall be, a waiver of any other breach of any term or
provision of this Agreement.  No waiver shall be binding unless in writing and
signed by the party waiving the breach.

 

16.   The parties agree to cooperate fully, execute any supplementary documents,
and take all additional actions that may be necessary or appropriate to give
full force and effect to the basic terms and intent of this Agreement, which are
not inconsistent with the terms of this Agreement.

 

 

8

--------------------------------------------------------------------------------


 

17.   Surrey-Barbari acknowledges and agrees that this Agreement and Exhibits A
and B are the  final and binding agreements between the parties.  Surrey-Barbari
further acknowledges and agrees that this Agreement and Exhibits A and B shall
not be subject to renegotiation at any time in the future.

 

/ / /

 

/ / /

 

/ / /

 

/ / /

 

I declare under penalty of perjury under the laws of the State of California
that I have read the foregoing Agreement and I accept and agree to the
provisions in the Agreement and hereby execute the Agreement voluntarily with
full understanding of its consequences.

EXECUTED this 15th day of July, 2002, at ____________, ____________.

 

 

/s/ Sharon Surrey-Barbari

 

Sharon Surrey-Barbari

 

EXECUTED this 24th day of July, 2002, at Foster City, California.

 

 

 

GILEAD SCIENCES, INC.

 

 

 

 

By:

/s/ Marsha Roberts

 

 

Marsha Roberts

 

 

Vice President, Human Resources

 

 

 

9

--------------------------------------------------------------------------------


EXHIBIT A

GENERAL RELEASE AGREEMENT

(“GENERAL RELEASE A”)

This General Release Agreement (the “Release Agreement”) is made as of the date
set forth below by and between Ms. Sharon Surrey-Barbari (“Surrey-Barbari”), an
individual, and Gilead Sciences, Inc. (“Gilead”), a corporation.

 

1.             Except for those obligations created by or arising from this
Release Agreement, the Employment Agreement (including exhibits) to which this
Release Agreement is attached, and any other agreements executed by the parties
contemporaneously with their execution of the Employment Agreement, as well as
the Gilead Sciences, Inc. Indemnity Agreement, option grant agreements
previously signed by Surrey-Barbari issued under the Gilead Sciences, Inc. 1991
Stock Option Plan, and Gilead Sciences, Inc.’s 401k plan, Surrey-Barbari, on
behalf of herself, her descendants, ancestors, dependents, heirs, executors,
administrators, assigns, and successors, and each of them, hereby covenants not
to sue and fully releases and discharges Gilead and each and any of its
subsidiaries, divisions and affiliates, past, present and future, and each of
them, as well as its and their trustees, directors, officers, shareholders,
agents, representatives, attorneys, insurers, employees, assigns, and
successors, past, present and future, and each of them, hereinafter together and
collectively referred to as “Releasees,” with respect to and from any and all
claims, wages, bonuses, demands, rights, liens, agreements, contracts,
covenants, actions, suits, causes of action, obligations, debts, costs,
expenses, attorneys’ fees, damages, judgments, orders and liabilities of
whatever kind or nature in law, equity or otherwise, whether now known or
unknown, suspected or unsuspected, and whether or not concealed or hidden,
excluding any claims for workers’ compensation benefits, which Surrey-Barbari
now owns or holds, or has at any time heretofore owned or held, or may in the
future own or hold as against said Releasees, or

 

 

Exhibit A-1

--------------------------------------------------------------------------------


 

 

any of them, including, without limitation, those arising from or in any way
connected with:  Surrey-Barbari’s employment with Gilead and any of Gilead’s
subsidiaries, divisions and affiliates; Surrey-Barbari’s resignation from such
employment; and any other transactions, occurrences, acts or omissions or any
loss, damage or injury whatever, whether known or unknown, suspected or
unsuspected, resulting from any act or omission by or on the part of said
Releasees, or any of them, committed or omitted prior to the date of execution
of this Agreement.

 

2.             Gilead and Surrey-Barbari expressly deny any violation of any of
Gilead’s policies, procedures, state or federal laws or regulations. 
Accordingly, while this Release Agreement resolves all issues between
Surrey-Barbari and Gilead relating to any alleged violation of Gilead’s policies
or procedures or any state or federal law or regulation, this Agreement does not
constitute an adjudication or finding on the merits and it is not, and shall not
be construed as, an admission by Gilead or Surrey-Barbari of any violation of
its policies, procedures, state or federal laws or regulations.  Moreover,
neither this Release Agreement nor anything in this Agreement shall be construed
to be or shall be admissible in any proceeding as evidence of or an admission by
Gilead or Surrey-Barbari of any violation of Gilead’s policies, procedures,
state or federal laws or regulations.  This Release Agreement may be introduced,
however, in any proceeding to enforce the Agreement.

 

3.             It is the intention of Surrey-Barbari and Gilead in executing
this Release Agreement, that this Agreement shall be effective as a bar to each
and every claim, demand and cause of action herein specified.  In furtherance of
this intention, Surrey-Barbari hereby expressly waives any and all rights and
benefits conferred on her by the provisions of SECTION 1542 OF THE CALIFORNIA
CIVIL CODE, and expressly consents that this Release

 

Exhibit A-2

--------------------------------------------------------------------------------


 

Agreement shall be given full force and effect according to each and all of its
express terms and provisions, including those related to unknown and unsuspected
claims, demands and causes of action, if any, as well as those related to any
other claims, demands and causes of action herein specified.  SECTION 1542
provides:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”

Surrey-Barbari acknowledges that she may hereafter discover claims or facts in
addition to, or different from, those which she now knows or believes to exist
with respect to the subject matter of this Release Agreement, and which, if
known or suspected at the time of execution of this Agreement, might have
materially affected her decision to enter this Agreement.  Nevertheless,
Surrey-Barbari hereby waives any right, claim or cause of action which might
arise as a result of such additional or different claims or facts. 
Surrey-Barbari acknowledges that she understands the significance and
consequence of such release and such specific waiver of SECTION 1542.

 

4.             Surrey-Barbari expressly acknowledges and agrees that, by
entering into this Release Agreement, she is waiving any and all rights or
claims that she may have arising under the Age Discrimination in Employment Act
of 1967, as amended, which have arisen on or before the date of execution of
this Agreement.  Surrey-Barbari further expressly acknowledges and agrees that:

 

Exhibit A-3

--------------------------------------------------------------------------------


 

a.             In return for this Release Agreement, she will receive
compensation beyond that which she was already entitled to receive before
entering into this Agreement;

 

b.             She is hereby advised in writing by this Release Agreement to
consult with an attorney before signing this Agreement;

 

c.             She was given a copy of this Release Agreement on July 11, 2002
and informed that she had 21 days within which to consider the Agreement, and
that she will execute the attached Acknowledgment and Waiver if she chooses to
execute this Release Agreement before the expiration of the 21-day period; and

 

d.             She was informed that she has seven (7) days following the date
of execution of the Release Agreement in which to revoke the Agreement.

 

5.             If any provision of this Release Agreement or any application
thereof is held invalid, the invalidity shall not affect other provisions or
applications of this Agreement which can be given effect without the invalid
provision or application.  To this end, the provisions of this Release Agreement
are declared to be severable.

 

6.             This Release Agreement shall be deemed to have been executed and
delivered within the State of California, and the rights and obligations of the
parties under this Agreement shall be construed and enforced in accordance with,
and shall be governed by, the laws of the State of California without regard to
principles of choice of law.

 

7.             Each party has cooperated in the drafting and preparation of this
Release Agreement, and, accordingly, this Agreement shall not be construed
against either party on the basis that said party was the drafter of this
Agreement.

 

 

Exhibit A-4

--------------------------------------------------------------------------------


 

 

8.             This Release Agreement may be executed in counterparts, and each
executed counterpart shall have the efficacy of a signed original.  Photographic
copies of such executed counterparts may be used in lieu of the original for any
purpose.

 

9.             Surrey-Barbari agrees that any and all disputes relating to, or
in any way connected with this Release Agreement, shall be resolved through
arbitration as set out in the Employment Agreement.

 

10.           No waiver of any breach of any term or provision of this Release
Agreement shall be construed to be, or shall be, a waiver of any other breach of
any term or provision of this Agreement.  No waiver shall be binding unless in
writing and signed by the party waiving the breach.

 

11.           The parties agree to cooperate fully, execute any supplementary
documents, and take all additional actions that may be necessary or appropriate
to give full force and effect to the basic terms and intent of this Release
Agreement, which are not inconsistent with the terms of this Agreement.

 

 

 

Exhibit A-5

--------------------------------------------------------------------------------


 

 

12.           Surrey-Barbari acknowledges and agrees that this Release Agreement
is a final and binding agreement between the parties.  Surrey-Barbari further
acknowledges and agrees that this Release Agreement shall not be subject to
renegotiation at any time in the future.

I declare under penalty of perjury under the laws of the State of California
that I have read the foregoing Release Agreement and I accept and agree to the
provisions in the Agreement and hereby execute the Agreement voluntarily with
full understanding of its consequences.

 

EXECUTED this _____ day of _____________, _________, at ____________________,
California.

 

 

 

 

Sharon Surrey-Barbari

 

 

EXECUTED this _____ day of ______________, __________, at Foster City,
California.

 

 

 

GILEAD SCIENCES, INC.

 

 

 

 

By:

 

 

 

Marsha Roberts

 

 

Vice President-Human Resources

 

 

Exhibit A-6

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENT AND WAIVER

I, Sharon Surrey-Barbari , hereby acknowledge that I was given 21 days to
consider the foregoing Release Agreement and voluntarily chose to sign the
Agreement prior to the expiration of the 21-day period.

I declare under penalty of perjury under the laws of the State of California
that the foregoing is true and correct.

EXECUTED this ___________ day of _____________, ______, at _________________,
California.

 

 

 

 

Sharon Surrey-Barbari

 

 

 

 

Exhibit A-7

--------------------------------------------------------------------------------


EXHIBIT B

GENERAL RELEASE AGREEMENT

(“GENERAL RELEASE B”)

This General Release Agreement (the “Release Agreement”) is made as of the date
set forth below by and between Ms. Sharon Surrey-Barbari (“Surrey-Barbari”), an
individual, and Gilead Sciences, Inc. (“Gilead”), a corporation.

 

1.             Except for those obligations created by or arising from this
Release Agreement, the Employment Agreement (including exhibits) to which this
Release Agreement is attached, and any other agreements executed by the parties
contemporaneously with their execution of the Employment Agreement, as well as
the Gilead Sciences, Inc. Indemnity Agreement, option grant agreements
previously signed by Surrey-Barbari issued under the Gilead Sciences, Inc. 1991
Stock Option Plan, and Gilead Sciences, Inc.’s 401k plan, Surrey-Barbari, on
behalf of herself, her descendants, ancestors, dependents, heirs, executors,
administrators, assigns, and successors, and each of them, hereby covenants not
to sue and fully releases and discharges Gilead and each and any of its
subsidiaries, divisions and affiliates, past, present and future, and each of
them, as well as its and their trustees, directors, officers, shareholders,
agents, representatives, attorneys, insurers, employees, assigns, and
successors, past, present and future, and each of them, hereinafter together and
collectively referred to as “Releasees,” with respect to and from any and all
claims, wages, bonuses, demands, rights, liens, agreements, contracts,
covenants, actions, suits, causes of action, obligations, debts, costs,
expenses, attorneys’ fees, damages, judgments, orders and liabilities of
whatever kind or nature in law, equity or otherwise, whether now known or
unknown, suspected or unsuspected, and whether or not concealed or hidden,
excluding any claims for workers’ compensation benefits, which Surrey-Barbari
now owns or holds, or has at any time heretofore owned or held, or may in the
future own or hold as against said Releasees, or

 

 

 

Exhibit B-1

--------------------------------------------------------------------------------


 

 

any of them, including, without limitation, those arising from or in any way
connected with:  Surrey-Barbari’s employment with Gilead and any of Gilead’s
subsidiaries, divisions and affiliates; Surrey-Barbari’s resignation from such
employment; and any other transactions, occurrences, acts or omissions or any
loss, damage or injury whatever, whether known or unknown, suspected or
unsuspected, resulting from any act or omission by or on the part of said
Releasees, or any of them, committed or omitted prior to the date of execution
of this Agreement.

 

2.             Gilead and Surrey-Barbari expressly deny any violation of any of
Gilead’s policies, procedures, state or federal laws or regulations. 
Accordingly, while this Release Agreement resolves all issues between
Surrey-Barbari and Gilead relating to any alleged violation of Gilead’s policies
or procedures or any state or federal law or regulation, this Agreement does not
constitute an adjudication or finding on the merits and it is not, and shall not
be construed as, an admission by Gilead or Surrey-Barbari of any violation of
its policies, procedures, state or federal laws or regulations.  Moreover,
neither this Release Agreement nor anything in this Agreement shall be construed
to be or shall be admissible in any proceeding as evidence of or an admission by
Gilead or Surrey-Barbari of any violation of Gilead’s policies, procedures,
state or federal laws or regulations.  This Release Agreement may be introduced,
however, in any proceeding to enforce the Agreement.

 

3.             It is the intention of Surrey-Barbari and Gilead in executing
this Release Agreement, that this Agreement shall be effective as a bar to each
and every claim, demand and cause of action herein specified.  In furtherance of
this intention, Surrey-Barbari hereby expressly waives any and all rights and
benefits conferred on her by the provisions of SECTION 1542 OF THE CALIFORNIA
CIVIL CODE, and expressly consents that this Release

 

Exhibit B-2

--------------------------------------------------------------------------------


 

Agreement shall be given full force and effect according to each and all of its
express terms and provisions, including those related to unknown and unsuspected
claims, demands and causes of action, if any, as well as those related to any
other claims, demands and causes of action herein specified.  SECTION 1542
provides:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”

Surrey-Barbari acknowledges that she may hereafter discover claims or facts in
addition to, or different from, those which she now knows or believes to exist
with respect to the subject matter of this Release Agreement, and which, if
known or suspected at the time of execution of this Agreement, might have
materially affected her decision to enter this Agreement.  Nevertheless,
Surrey-Barbari hereby waives any right, claim or cause of action which might
arise as a result of such additional or different claims or facts. 
Surrey-Barbari acknowledges that she understands the significance and
consequence of such release and such specific waiver of SECTION 1542.

 

4.             Surrey-Barbari expressly acknowledges and agrees that, by
entering into this Release Agreement, she is waiving any and all rights or
claims that she may have arising under the Age Discrimination in Employment Act
of 1967, as amended, which have arisen on or before the date of execution of
this Agreement.  Surrey-Barbari further expressly acknowledges and agrees that:

 

Exhibit B-3

--------------------------------------------------------------------------------


 

a.             In return for this Release Agreement, she will receive
compensation beyond that which she was already entitled to receive before
entering into this Agreement;

 

b.             She is hereby advised in writing by this Release Agreement to
consult with an attorney before signing this Agreement;

 

c.             She was given a copy of this Release Agreement on July 11, 2002
and informed that she had 21 days within which to consider the Agreement, and
that she will execute the attached Acknowledgment and Waiver if she chooses to
execute this Release Agreement before the expiration of the 21-day period; and

 

d.             She was informed that she has seven (7) days following the date
of execution of the Release Agreement in which to revoke the Agreement.

 

5.             If any provision of this Release Agreement or any application
thereof is held invalid, the invalidity shall not affect other provisions or
applications of this Agreement which can be given effect without the invalid
provision or application.  To this end, the provisions of this Release Agreement
are declared to be severable.

 

6.             This Release Agreement shall be deemed to have been executed and
delivered within the State of California, and the rights and obligations of the
parties under this Agreement shall be construed and enforced in accordance with,
and shall be governed by, the laws of the State of California without regard to
principles of choice of law.

 

7.             Each party has cooperated in the drafting and preparation of this
Release Agreement, and, accordingly, this Agreement shall not be construed
against either party on the basis that said party was the drafter of this
Agreement.

 

 

Exhibit B-4

--------------------------------------------------------------------------------


 

 

8.             This Release Agreement may be executed in counterparts, and each
executed counterpart shall have the efficacy of a signed original.  Photographic
copies of such executed counterparts may be used in lieu of the original for any
purpose.

 

9.             Surrey-Barbari agrees that any and all disputes relating to, or
in any way connected with this Release Agreement, shall be resolved through
arbitration as set out in the Employment Agreement.

 

10.           No waiver of any breach of any term or provision of this Release
Agreement shall be construed to be, or shall be, a waiver of any other breach of
any term or provision of this Agreement.  No waiver shall be binding unless in
writing and signed by the party waiving the breach.

 

11.           The parties agree to cooperate fully, execute any supplementary
documents, and take all additional actions that may be necessary or appropriate
to give full force and effect to the basic terms and intent of this Release
Agreement, which are not inconsistent with the terms of this Agreement.

 

12.           Surrey-Barbari acknowledges and agrees that this Release Agreement
is a final and binding agreement between the parties.  Surrey-Barbari further
acknowledges and agrees that this Release Agreement shall not be subject to
renegotiation at any time in the future.

I declare under penalty of perjury under the laws of the State of California
that I have read the foregoing Release Agreement and I accept and agree to the
provisions in the Agreement and hereby execute the Agreement voluntarily with
full understanding of its consequences.

 

Exhibit B-5

--------------------------------------------------------------------------------


 

EXECUTED this _____ day of _____________, _________, at ____________________,
California.

 

 

 

 

Sharon Surrey-Barbari

 

 

Exhibit B-6

--------------------------------------------------------------------------------


 

 

EXECUTED this _____ day of ______________, __________, at Foster City,
California.

 

 

 

GILEAD SCIENCES, INC.

 

 

 

 

By:

 

 

 

Marsha Roberts

 

 

Vice President-Human Resources

 

 

 

Exhibit B-7

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENT AND WAIVER

I, Sharon Surrey-Barbari , hereby acknowledge that I was given 21 days to
consider the foregoing Release Agreement and voluntarily chose to sign the
Agreement prior to the expiration of the 21-day period.

I declare under penalty of perjury under the laws of the State of California
that the foregoing is true and correct.

EXECUTED this ___________ day of _____________, ______, at _________________,
California.

 

 

 

 

Sharon Surrey-Barbari

 

 

 

Exhibit B-8

--------------------------------------------------------------------------------

